Citation Nr: 1127619	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-40 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for eczema.

2.  Entitlement to service connection for elevated cholesterol.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a prostate disorder.

6.  Entitlement to service connection for neuropathies of the bilateral upper extremities.

7.  Entitlement to service connection for an eye disorder.

8.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which inter alia, denied service connection for eczema.  A timely Notice of Disagreement was filed by the Veteran in January 2009.  The Veteran's appeal as to that issue was perfected in an April 2009 substantive appeal.  The Veteran testified at an April 2011 Travel Board hearing held at the Chicago RO.

The Board observes that the Veteran's January 2009 Notice of Disagreement also preserved appeals as to the issues of entitlement to service connection for diabetes, high blood pressure, prostate problems, neuropathy of the upper extremities, eye problems, erectile dysfunction, and elevated cholesterol, which were also denied in the RO's February 2008 rating decision.  The Veteran withdrew his claim of service connection for elevated cholesterol in a November 2009 submission.  In a later submission received by VA in April 2011, the Veteran expressed his desire to pursue appeal only as to service connection for eczema, and withdrew his claims of service connection for diabetes, hypertension, prostate problems, neuropathies of the bilateral upper extremities, eye problems, and erectile dysfunction.

The Veteran's appeal also initially included the issues of entitlement to service connection for a back disorder and entitlement to a compensable disability rating for hearing loss and an initial disability rating in excess of 10 percent for tinnitus.  Appeals as to these issues arise from an October 2006 rating decision issued by the RO, and were preserved by the Veteran's timely and responsive August 2007 Notice of Disagreement.  Service connection for the Veteran's back disorder was granted in full by a February 2011 rating decision.  The Veteran's appeal as to the initial disability ratings for his hearing loss and tinnitus, however, were not perfected by the filing of a substantive appeal.  Thus, those issues are not on appeal before the Board.

The issue of entitlement to service connection for eczema is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2009, prior to the promulgation of a decision in this appeal, the Veteran withdrew his claim of service connection for elevated cholesterol.

2.  In April 2011, also prior to the promulgation of a decision in this appeal, the Veteran withdrew his claims of service connection for diabetes, hypertension, prostate problems, neuropathies of the bilateral upper extremities, eye problems, and erectile dysfunction.





CONCLUSIONS OF LAW

1.  The appeal with regard to the claim of entitlement to service connection for elevated cholesterol has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The appeal with regard to the claim of entitlement to service connection for diabetes mellitus, type II has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The appeal with regard to the claim of entitlement to service connection for hypertension has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The appeal with regard to the claim of entitlement to service connection for prostate problems has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

5.  The appeal with regard to the claim of entitlement to service connection for neuropathies of the bilateral upper extremities has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

6.  The appeal with regard to the claim of entitlement to service connection for eye problems has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

7.  The appeal with regard to the claim of entitlement to service connection for erectile dysfunction has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his/her representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a) and (b).  In separate statements received by VA in November 2009 and in April 2011, the Veteran expressed his desire to withdraw his claims of service connection for elevated cholesterol, diabetes, hypertension, prostate problems, neuropathies of the bilateral upper extremities, eye problems, and erectile dysfunction.  Therefore, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board no longer has jurisdiction to review them, and the Veteran's appeal as to those issues is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for elevated cholesterol is dismissed.

The appeal of the claim of entitlement to service connection for diabetes mellitus, type II is dismissed.

The appeal of the claim of entitlement to service connection for hypertension is dismissed.

The appeal of the claim of entitlement to service connection for a prostate disorder is dismissed.

The appeal of the claim of entitlement to service connection for neuropathies of the bilateral upper extremities is dismissed.

The appeal of the claim of entitlement to service connection for an eye disorder is dismissed.

The appeal of the claim of entitlement to service connection for erectile dysfunction is dismissed.


REMAND

The Veteran's service treatment records include a September 1962 enlistment examination report which documents that the Veteran self-reported having a pre-existing eczema condition since November 1961.  Subsequent service treatment records reflect frequently recurring treatment for generalized body rashes diagnosed as eczema.

The post-service treatment records also show ongoing treatment for eczema.  The Veteran was afforded a December 2007 VA examination, at which the VA examiner did not see any significant activity of eczema.  The examiner did observe, however, three hyperpigmented patches on the Veteran's left leg which she believed were representative of residual episodes of eczema.  In concluding her report, the examiner opined that the Veteran's eczema at the time of the examination was likely the same condition that affected the Veteran during his active duty service.  She did not, however, offer an opinion as to whether it was as likely as not that the Veteran's active duty service aggravated his eczema disorder which pre-existed his active duty service.

At his Travel Board hearing, the Veteran asserted, through his representative, that the presumption of soundness should apply in his case.  Although the Veteran admitted that he reported at his enlistment examination that he had treated for eczema since age five and in 1961, he argued that no documentation exists which establishes such pre-service treatment.  Nonetheless, the provisions of 38 C.F.R. § 3.304(b) do not automatically invoke the presumption of soundness where actual documentation of a pre-existing disorder does not exist.  Rather, the regulation merely states that '[t]he veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service..."  38 C.F.R. § 3.304(b).  Under 38 C.F.R. § 3.304(b)(1), the history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception (emphasis added).  Such determinations are to be based upon thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

While the Veteran asserts on one hand that there is no documentation showing the existence of eczema prior to service, he does not deny on the other hand that he reported pre-service treatment for eczema from the age of five up until 1961.  Moreover, given the apparent intermittent nature of the Veteran's eczema, as documented in his service treatment and post-service treatment records, it appears consistent with the evidence that the Veteran's pre-existing eczema was simply not manifest to an observable degree at the time of his September 1962 enlistment examination.   Under the circumstances, and in view of the foregoing principles expressed under 38 C.F.R. § 3.304(b), the Board finds that the Veteran's eczema did pre-exist his active duty service.  Accordingly, the Board does not find that the presumption of soundness applies in this case.  The issue of the Veteran's entitlement to service connection for eczema thus turns upon whether his pre-existing eczema was aggravated by his active duty service.  38 C.F.R. § 3.303(a).

As discussed above, the December 2007 VA examination report does not offer an opinion as to whether it is as likely as not that the Veteran's pre-existing eczema disorder was aggravated by his active duty service.  In this regard, the Veteran testified at his Travel Board hearing that the khaki material from his service uniform and the burlap material from packs and other equipment irritated his skin and caused his eczema to worsen.  In view of the evidence in this case, and as it has been more than three and a half years since the Veteran's December 2007 VA examination, the Veteran should be afforded a new VA examination determine the nature and etiology of his eczema disorder.  Before scheduling the Veteran's new VA examination, efforts should also be made to obtain any private and VA treatment records which pertain to treatment received since August 2010.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for eczema.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his service connection claim, and, provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional VA and private treatment records which pertain to treatment since August 2010 and to schedule the Veteran for a new VA examination to determine whether his pre-existing eczema disorder was aggravated by his active duty service.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his eczema since August 2010.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development actions described above have been performed, the Veteran should be afforded a new VA examination, with an appropriate examiner, to determine the etiology of his eczema disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's pre-existing eczema was aggravated beyond the natural progression of that disease by khaki and burlap materials worn by the Veteran during his active duty service, or by any other injury or illness incurred during his active duty service.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, relevant findings on examination and in the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim of entitlement to service connection for eczema should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


